Exhibit 10.8

[RadioShack Corporation Letterhead]

 

    300 RadioShack Circle     Fort Worth, Texas 76102     (817) 415-3011

July 27, 2006

James Gooch

275 Abbey Street

Birmingham, MI 48009

Dear Jim:

We value your talent and expertise and hope you’ll join us in our journey to
become the best. It is our pleasure to extend an offer to you to join the
RadioShack team as Chief Financial Officer. The specifics of this employment
offer are set forth below.

 

Base Salary    $16,346.15 bi-weekly ($425,000.00 annualized) Sign-On    The
Company will provide you with a sign-on bonus of cash in the amount of $50,000.
   In addition you will receive 15,000 shares of restricted stock upon joining
RadioShack. This grant of restricted stock is subject to the approval of the
Board of Directors at their next scheduled meeting. Target Bonus    You will be
eligible for an annual bonus based on the performance of the Company and you, as
follows:    $318,750 Annual Incentive Target (75% of base salary), prorated from
your first day of employment through December 31, 2006.    For 2006 (bonus paid
in 2007), we agree to guarantee a bonus of $175,000. Stock Options    Grant to
purchase 225,000 shares of RadioShack Corporation Common Stock, which will vest
over four years.    This grant is also subject to approval of the Board of
Directors at their next scheduled meeting. Vacation    4 weeks vacation each
employment anniversary year    5 weeks vacation after 20 years of continuous
employment Relocation    The Company will provide you with relocation
assistance. This will include packing/unpacking and shipping of your household
goods and a furnished temporary apartment through August 15, 2007 and will pay
for a suitable number of trips back and forth to your Michigan residence. We
will also assist in the sale of your current home through our Home Marketing
Assistance and Appraised Value / Amended Value Program with our relocation
provider.



--------------------------------------------------------------------------------

July 27, 2006

Mr. James Gooch

Page 2

 

Health & Welfare Plans    You will be eligible for the basic group medical,
dental, vision, life, AD&D, disability, and flexible reimbursement plans 3
months following your first day of employment. You will receive a complete
packet of information and enrollment forms shortly after you have reported for
work. During the eligibility period, the Company will reimburse your COBRA cost.
401(k) Plan    This plan is a qualified retirement plan with various investment
options, which allows participants to make a pre-tax contribution and receive a
matching contribution from the company of $1 for $1 up to a 4% contribution
level that vests immediately. A complete set of enrollment materials will be
provided closer to your eligibility date. Stock Ownership    Our shareholders
and the investment community often analyze and measure the commitment of
management to the company through share ownership. With this in mind, our Board
of Directors adopted an ownership policy for all officers. At your level of
compensation you will be required to own RadioShack Corporation common stock
having a value equal to 225% of your base salary. A review to determine
compliance with this policy will occur as of each December 31. You are not
expected to reach this level immediately.

Other benefits for which you will also be eligible after Board approval include
a Termination Protection Agreement, the Officers’ Supplemental Executive
Retirement Plan, Executive Deferred Cash and Stock Plans, Officers’ Severance
Program, Annual Executive Physicals, and Executive Life. In addition you will be
eligible to participate in our Long Term Incentive Plan beginning in 2007. More
detailed information about each of these benefits will be covered during your
new employee executive orientation.

RadioShack Corporation and its team members maintain an employment relationship
that is “at-will” Either you or the Company may terminate the relationship at
any time, with or without cause, and there is no agreement, expressed or
implied, with you and the Company for any specific period of employment or for
continuing or long-term employment. This policy may only be modified by a
separate written document, signed by you and the chief executive officer of
RadioShack Corporation. Also, the Company reserves the right to modify the
compensation and benefit plans contained in this letter from year to year
without legal consideration or notice.

This is a very exciting time to join RadioShack Corporation. It is my hope that
after accepting this employment offer, you will be available to report for work
no later than August 16, 2006. Please sign and date this letter and return to me
at your earliest convenience. To expedite your reply, you can fax the signed
copy to 817-415-2647. If you have any questions, do not hesitate to call me at
817-415-2180.

Welcome to RadioShack Corporation!

 

Sincerely,

/s/ Julian C. Day

Julian C. Day Chairman and Chief Executive Officer

Accepted:

 

/s/ James Gooch

   July 27, 2006 James Gooch    Date